               Case 1:19-cv-11234-ADB Document 1 Filed 06/03/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


MON ETHOS PRO CONSULTING, LLC,

                   Plaintiff,                          Civil Action No. ___________

v.

RAYMONT EDMONDS,
                                                       NOTICE OF REMOVAL
                   Defendant.




TO:       The Honorable Judges of the
          United States District Court
          District of Massachusetts

          Petitioner Raymont Edmonds (“Mr. Edmonds”), defendant in the above-captioned matter,

states:

          1.      Mr. Edmonds desires to exercise his rights under the provisions of 28 U.S.C.

§ 1441, et seq., to remove this action from the Superior Court of Suffolk County,

Commonwealth of Massachusetts, in which said cause is now pending under the name and style

Mon Ethos Pro Consulting, LLC v. Raymont Edmonds, Civil Action No. 1984-CV-03293-E.

          2.      As of the date of this filing, Mr. Edmonds has not been served with the complaint

and summons. He has, however, “received” (within the meaning of 28 U.S.C. § 1446(b)(1)) a

copy of the initial pleading on or about May 4, 2019.

          3.      A copy of the Summons and Complaint and all other papers received in this case

to date are attached collectively hereto as Exhibit A (tracking order, summons and complaint)

and Exhibit B (notice of taking deposition).
            Case 1:19-cv-11234-ADB Document 1 Filed 06/03/19 Page 2 of 3



       4.      Plaintiff’s Complaint alleges that Mr. Edmonds breached a five-year exclusive

personal service contract dated August 9, 2018. Plaintiff is a limited liability company with is

principal place of business at 63 Summit Avenue, Winthrop, Massachusetts. Plaintiff is a citizen

of the commonwealth of Massachusetts for the purposes of 28 U.S.C. § 1332. Mr. Edmonds is

an individual residing at 505 Ridgemont Drive, Pittsburgh, Pennsylvania. Mr. Edmonds is a

citizen of the state of Pennsylvania for the purposes of 28 U.S.C. § 1332. The amount in

controversy exceeds $75,000 for the purposes of 28 U.S.C. § 1332. Accordingly, this Court has

original jurisdiction over the action pursuant 28 U.S.C. § 1332 and it may be removed to this

Court by Mr. Edmonds pursuant to 28 U.S.C. § 1441.

       5.      Mr. Edmonds is filing this Notice within thirty (30) days after his “receipt” of the

initial pleading, as required by 28 U.S.C. § 1446.

       6.      Mr. Edmonds will promptly serve a notice to counsel for plaintiff and lead

counsel for Mr. Edmonds of the filing of this Notice of Removal (attached hereto as Exhibit C)

and will file a copy of this Notice of Removal with the Clerk of the Superior Court of Suffolk

County, pursuant to 28 U.S.C. § 1446(d) (attached hereto as Exhibit D).

       WHEREFORE, Defendant Mr. Edmonds prays that the above action now pending

against him in the Superior Court of Suffolk County, Commonwealth of Massachusetts, be

removed therefrom to this Court.




                                                 2
          Case 1:19-cv-11234-ADB Document 1 Filed 06/03/19 Page 3 of 3



                              Respectfully submitted,

                              Raymont Edmonds,

                              By his attorneys:


                              ____________________________________
                              Mark M. Whitney, Esq. (BBO # 637054)
                              Maureen T. DeSimone, Esq. (BBO # 703358)
                              WHITNEY LAW GROUP, LLC
                              160 Washington Street
                              Marblehead, MA 01945
                              P: (781) 631-4400
                              E: mwhitney@whitneylawgroup.com
                              E: mdesimone@whitneylawgroup.com
                              Local Counsel for Defendant

                              John H. Rushford, Esq.
                              CAFARDI, FERGUSON, WYRICK, WEIS + STOTLER, LLC
                              2605 Nicholson Road, Suite 2201
                              Sewickley, PA 15143
                              (412) 515-8900
                              jrushford@cfwws.com
                              Lead Counsel for Defendant

Dated: June 3, 2019

                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the following
counsel by first-class U.S. Mail and a courtesy copy sent by e-mail this 3rd day of June 2019:

 Counsel for Plaintiff:                               Lead Counsel for Defendant:

 Ronald W. Dunbar, Jr., Esq.                          John H. Rushford, Esq.
 Dunbar Goloboy, LLP                                  Cafardi, Ferguson, Wyrick, Weis + Stotler, LLC
 197 Portland Street, 5th Floor                       2605 Nicholson Road, Suite 2201
 Boston, MA 02114                                     Sewickley, PA 15143
 (617) 244-3550                                       (412) 515-8900
 dunbar@dunbarlawpc.com                               jrushford@cfwws.com



                                       Mark M. Whitney, Esq.




                                                  3
